In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                    No. 02-19-00434-CV

EX PARTE C.A.                               §   On Appeal from the 16th District Court

                                            §   of Denton County (19-8822-16)

                                            §   March 4, 2021

                                            §   Memorandum Opinion by Justice Kerr


                                      JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that Appellant Texas Department of Public Safety must

pay all costs of this proceeding.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr